DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 6-7 of U.S. Patent No. US 10,959,161 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 17/249,533 (Instant)
US 10,959,161 B2
1. A method, comprising: sending, by a device, a battery level request message concerning a battery of a user equipment (UE), wherein sending the battery level request message results in an update to a profile associated with the UE to indicate a subscription to battery level information of the UE; receiving, by the device and based on sending the battery level request message, a battery level report concerning the battery of the UE; and sending, by the device and based on the battery level report, one or more instructions to another device to allow at least one action to be performed.
2. The method of claim 1, further comprising: determining, based on the battery level report, that a battery level of the battery of the UE satisfies a battery level threshold; identifying, based on the determining, a scheduled data transmission to or from the UE; and sending the one or more instructions to the other device to confirm or cancel the scheduled data transmission.
3. The method of claim 1, further comprising: identifying a battery charger associated with the UE; and sending the one or more instructions to the battery charger to allow the battery charger to charge the battery of the UE.

1. A method, comprising: identifying, by an application function (AF) device, a user equipment (UE); sending, by the AF device and to a network exposure function (NEF) device, a battery level request message concerning a battery of the UE; wherein sending the battery level request message to the NEF device causes the NEF device to send the battery level request message to a unified data repository (UDR) device to permit the UDR device to update a profile concerning the UE in a data structure; obtaining, by the AF device and from the NEF device, based on sending the battery level request message, a battery level report; and sending, by the AF device and based on the battery level report, one or more instructions to a different device to allow at least one action to be performed.
6. The method of claim 1, wherein sending the one or more instructions to the different device to allow the at least one action to be performed comprises: identifying a battery charger associated with the UE; and sending the one or more instructions to the battery charger associated with the UE to allow the battery charger to charge the battery of the UE.
7. The method of claim 1, wherein sending the one or more instructions to the different device to allow the at least one action to be performed comprises: determining, based on the battery level report, that a battery level of the battery of the UE satisfies a battery level threshold; identifying, based on determining that the battery level of the battery of the UE satisfies the battery level threshold, a scheduled data transmission to or from the UE; and sending, based on determining that the battery level of the of the UE satisfies the battery level threshold, the one or more instructions to the different device to allow the scheduled data transmission to be canceled or to be confirmed.








Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 11-12 & 14-15 of U.S. Patent No. US 10,959,161 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 17/249,533 (Instant)
US 10,959,161 B2
7. A device, comprising: one or more processors configured to: generate, based on a profile information of a user equipment (UE) and a registration request message received from the UE, a registration accept message that includes a battery level report request concerning a battery of the UE; send the registration accept message to the UE; receive an additional registration request message that includes a battery level report concerning the battery of the UE; identify the battery level report in the additional registration request message; and send the battery level report to another device that allows at least one action to be performed based on the battery level report.
8. The device of claim 7, wherein the one or more processors, when identifying the battery level report in the additional registration request message, are configured to: parse the additional registration request message to identify the battery level report and information associated with the UE; generate, based on the information associated with the UE, a UE profile update request message; and send the UE profile update request message.
11. The device of claim 7, wherein the profile information of the UE indicates a battery level subscription concerning the battery of the UE.
12. The device of claim 7, wherein the battery level report request indicates a battery level threshold.
13. The device of claim 7, wherein the registration accept message is an initial registration accept message, a mobility registration request message, a periodic registration request message, or an emergency registration request message.
8. An access and mobility management function (AMF) device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, to: receive a first registration request message from a user equipment (UE); send, based on the first registration request message, a UE profile registration request message to a unified data management (UDM) device; receive, after sending the UE profile registration request message, profile information concerning the UE from the UDM device; receive, after receiving the profile information, a second registration request message from the UE; generate, based on the profile information and the second registration request message, a registration accept message that includes a battery level report request concerning a battery of the UE; send the registration accept message to the UE; receive, after sending the registration accept message, a third registration request message from the UE that includes a battery level report concerning the battery of the UE; identify the battery level report in the third registration request message; and send the battery level report to an application function (AF) device via a network exposure function (NEF) device.
11. The device of claim 8, wherein the profile information indicates a battery level subscription concerning the battery of the UE.
12. The device of claim 8, wherein the battery level report request indicates a battery level threshold.
14. The device of claim 8, wherein the one or more processors, when identifying the battery level report in the third registration request message, are to: parse the third registration request message to identify the battery level report and UE information; generate, based on the UE information, a UE profile update request message; and send the UE profile update request message to the UDM to update a profile concerning the UE in a data structure.
15. The device of claim 8, wherein the third registration request message is an initial registration request message, a mobility registration request message, a periodic registration request message, or an emergency registration request message.





Claimsare rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 & 20 of U.S. Patent No. US 10,959,161 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because claims.

Application No. 17/249,533 (Instant)
US 10,959,161 B2
14. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: generate, based on a profile information of a user equipment (UE) and a registration request message received from the UE, a registration accept message that includes a battery level report request concerning a battery of the UE; send the registration accept message to the UE; receive an additional registration request message that includes a battery level report concerning the battery of the UE; identify the battery level report in the additional registration request message; and send the battery level report to another device that allows at least one action to be performed based on the battery level report.
18. The non-transitory computer-readable medium of claim 14, wherein the profile information of the UE indicates a battery level subscription concerning the battery of the UE.

16. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of an access and mobility management function (AMF) device, cause the one or more processors to: receive profile information concerning a user equipment (UE) from a unified data management (UDM) device, wherein the profile information indicates a battery level subscription concerning a battery of the UE; receive, after receiving the profile information, a registration request message from the UE; send, after receiving the registration request message and based on the profile information, a registration accept message to the UE, wherein the registration accept message includes a battery level report request concerning the battery of the UE; receive, after sending the registration accept message, an additional registration request message from the UE, wherein the additional registration request message includes a battery level report concerning the battery of the UE; identify the battery level report in the additional registration request message; and send the battery level report to an application function (AF) device via a network exposure function (NEF) device to permit the AF device to cause the battery of the UE to be recharged.
20. The non-transitory computer-readable medium of claim 16, wherein the battery level report indicates a battery level of the battery of the UE.




Similarly all other dependent claims of the instant application (Application No. 17/249,533) are  rejected on the ground of nonstatutory double patenting as being unpatentable over combinations of dependent claims (similar to combinations of independent/dependent claims as shown above)  of U.S. Patent No. US 10,959,161 B2. Although those claims at issue are not identical, they are not patentably distinct from each other because combination of those dependent claims  are “anticipated by” the combination of dependent claims of U.S. Patent No. US 10,959,161 B2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9-14 and 16-20  are rejected under 35 U.S.C. 103 as being unpatentable over Ianev et al. (2022/0039046), Ianev, hereinafter, in view of Cannell et al. (2019/0377399), Cannell, hereinafter.

Re. claim 1, Ianev teaches a method (Fig. 1-3), comprising: sending, by a device, a battery level request message concerning a battery of a user equipment (UE) (Fig. 1-3 & ¶0086 - low battery power notification to the UE 30 owner (Service provider if the service provider's AF has subscribed with the NWDAF 72 for notification service when the UE battery power drops below certain level or threshold) so that the battery could be charged or replaced. Also, see ¶0097-¶0101), wherein sending the battery level request message results in an update to a profile associated with the UE to indicate a subscription to battery level information of the UE (Fig. 1-3 & ¶0102 - The NEF 76 invokes the Nudm_EventExposure_Subscribe service to the UDM/UDR 75. The NEF 76 includes the UE analytics report AF (Here, UE analytics report information element within the UE Analytics information message/report contains UE battery level indication, See ¶0060, ¶0081-¶0086), the analytics information to be collected and the reporting method information elements to the Nudm_EventExposure_Subscribe message. The UE analytics report AF, the analytics information to be collected and the reporting method information elements can be ones that have been received by the Nnef_EventExposure_Subscribe message in step 1. ¶0103 - The UE analytics report subscription information element can be constructed by the UDM/UDR 75 based on the subscription data in the UDM/UDR 75 and taking into account the UE analytics report AF information element (Here, UE analytics report information element within the UE Analytics information message/report contains UE battery level indication, See ¶0060, ¶0081-¶0086) that the UDM/UDR 75 has received in the Nudm_EventExposure_Subscribe message in FIG. 2, step 2.); receiving, by the device and based on sending the battery level request message, a battery level report concerning the battery of the UE (Fig. 1-3 & ¶0103 - The UDM/UDR 75 invokes the Namf_EventExposure_Subscribe service to the AMF 71. The UDM/UDR 75 includes the UE analytics report subscription, the analytics information to be collected and the reporting method information elements to the Namf_EventExposure_Subscribe message. The analytics information to be collected and the reporting method information elements can be ones that have been received by the Nudm_EventExposure_Subscribe message in step 2. The UE analytics report subscription information element can be constructed by the UDM/UDR 75 based on the subscription data in the UDM/UDR 75 and taking into account the UE analytics report AF information element (Here, UE analytics report information element within the UE Analytics information message/report contains UE battery level indication, See ¶0060, ¶0081-¶0086) that the UDM/UDR 75 has received in the Nudm_EventExposure_Subscribe message in FIG. 2, step 2. ¶0114 - The UDM/UDR 75 sends the Nudm_EventExposure_Subscribe response message to the NEF 76. ¶0115 -  The NEF 76 sends the Nnef_EventExposure_Subscribe response message to the NWDAF 72); 
Yet, Ianev does not expressly teach sending, by the device and based on the battery level report, one or more instructions to another device to allow at least one action to be performed.
However, in the analogous art, Cannell  explicitly discloses sending, by the device and based on the battery level report, one or more instructions to another device to allow at least one action to be performed. (Fig. 1-13 & ¶0140 - At block 1210, a maintenance schedule/timetable is generated for the device 200 based on the estimated battery life. For example, the server 410, 520, 730 determines how much battery life likely remains for the device 200, including the maintenance window, and determines a maintenance timetable of tasks, durations, and/or other timing to recharge and/or replace the battery 260 for the device 200 (e.g., recharge/replace a primary and/or second battery 260 in the device 200, etc.). The maintenance schedule and/or other health/battery information can be provided to a third-party enterprise messaging system/service, for example. At block 1212, battery life and/or maintenance information is transmitted to the device 200. The device 200 can then process the information to determine a change in state 800 (e.g., a switch from the operating state 810 to the lower power state 840, a transition from a primary battery to a secondary battery 260, a switch to the configuration state 860, a shutdown of certain device 200 functionality such as Wi-Fi communication in favor of BLE communication with other receiver(s)/device(s), etc.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ianev’s invention of a system and a method for UE analytics assistance for network automation and optimization to include Cannell’s invention of a system and a method for processing information message received from a battery-powered transmitter/receiver location device to extract battery information for the transmitter/receiver location device from the information message, because it provides an efficient mechanism in predicting battery life for the transmitter/receiver location device based on the battery information and generates a maintenance schedule for the transmitter/receiver location device using the battery life prediction to adjust the operating state of the transmitter/receiver location device based on the battery life/level in a healthcare environment. (¶0006-¶0008, Cannell)

Re. claim 2, Ianev and Cannell teach claim 1.
Ianev further teaches  further comprising: determining, based on the battery level report, that a battery level of the battery of the UE satisfies a battery level threshold (Fig. 1-3 & ¶0086 - low battery power notification to the UE 30 owner (Service provider if the service provider's AF has subscribed with the NWDAF 72 for notification service when the UE battery power drops below certain level or threshold) so that the battery could be charged or replaced. A); 
Yet, Ianev does not expressly teach identifying, based on the determining, a scheduled data transmission to or from the UE; and sending the one or more instructions to the other device to confirm or cancel the scheduled data transmission.
However, in the analogous art, Cannell  explicitly discloses identifying, based on the determining, a scheduled data transmission to or from the UE; and sending the one or more instructions to the other device to confirm or cancel the scheduled data transmission. (Fig. 1-13 & ¶0140 - At block 1210, a maintenance schedule/timetable is generated for the device 200 based on the estimated battery life. For example, the server 410, 520, 730 determines how much battery life likely remains for the device 200, including the maintenance window, and determines a maintenance timetable of tasks, durations, and/or other timing to recharge and/or replace the battery 260 for the device 200 (e.g., recharge/replace a primary and/or second battery 260 in the device 200, etc.). The maintenance schedule and/or other health/battery information can be provided to a third-party enterprise messaging system/service, for example. At block 1212, battery life and/or maintenance information is transmitted to the device 200. The device 200 can then process the information to determine a change in state 800 (e.g., a switch from the operating state 810 to the lower power state 840, a transition from a primary battery to a secondary battery 260, a switch to the configuration state 860, a shutdown of certain device 200 functionality such as Wi-Fi communication in favor of BLE communication with other receiver(s)/device(s), etc.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ianev’s invention of a system and a method for UE analytics assistance for network automation and optimization to include Cannell’s invention of a system and a method for processing information message received from a battery-powered transmitter/receiver location device to extract battery information for the transmitter/receiver location device from the information message, because it provides an efficient mechanism in predicting battery life for the transmitter/receiver location device based on the battery information and generates a maintenance schedule for the transmitter/receiver location device using the battery life prediction to adjust the operating state of the transmitter/receiver location device based on the battery life/level in a healthcare environment. (¶0006-¶0008, Cannell)

Re. claim 3, Ianev and Cannell teach claim 1.
Yet, Ianev does not expressly teach identifying a battery charger associated with the UE; and 29PATENT Docket No. 20190240C1 sending the one or more instructions to the battery charger to allow the battery charger to charge the battery of the UE.
However, in the analogous art, Cannell  explicitly discloses identifying a battery charger associated with the UE; and 29PATENT Docket No. 20190240C1 sending the one or more instructions to the battery charger to allow the battery charger to charge the battery of the UE. (Fig. 1-13 & ¶0140 - At block 1210, a maintenance schedule/timetable is generated for the device 200 based on the estimated battery life. For example, the server 410, 520, 730 determines how much battery life likely remains for the device 200, including the maintenance window, and determines a maintenance timetable of tasks, durations, and/or other timing to recharge and/or replace the battery 260 for the device 200 (e.g., recharge/replace a primary and/or second battery 260 in the device 200, etc.). The maintenance schedule and/or other health/battery information can be provided to a third-party enterprise messaging system/service).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ianev’s invention of a system and a method for UE analytics assistance for network automation and optimization to include Cannell’s invention of a system and a method for processing information message received from a battery-powered transmitter/receiver location device to extract battery information for the transmitter/receiver location device from the information message, because it provides an efficient mechanism in predicting battery life for the transmitter/receiver location device based on the battery information and generates a maintenance schedule for the transmitter/receiver location device using the battery life prediction to adjust the operating state of the transmitter/receiver location device based on the battery life/level in a healthcare environment. (¶0006-¶0008, Cannell)
Re. claim 5, Ianev and Cannell teach claim 1.
Ianev further teaches wherein the battery level request message includes at least one of: information that identifies the UE, or information that indicates a battery level threshold. (Fig. 1-3 & ¶0086 - low battery power notification to the UE 30 owner (Service provider if the service provider's AF has subscribed with the NWDAF 72 for notification service when the UE battery power drops below certain level or threshold) so that the battery could be charged or replaced. Also, see ¶0097-¶0101).

Re. claim 6, Ianev and Cannell teach claim 1.
Ianev further teaches wherein the battery level report is included in a registration request message sent from the UE. (Fig. 1-3 & ¶0037 - UE 30 sends Registration Request message to the AMF 71. The UE analytics report capability can be included by the UE 30 in the Registration Request message. .. The UE analytics report capability indicates the UE's capability for analytics collection and reporting. The UE analytics report capability can be a simple flag (True/False) or in the form of a bitmap definition or any other form or notation. A bitmap definition may potentially define what kind of analytics the UE 30 is capable of collecting and reporting. UE 30 may have single or multiple analytics report capabilities. Fig. 1-3 & ¶0046 - The analytics parameter status information element may be built up by the AMF 71 based on the UE analytics report capability that is received in the Registration Request message as shown in step 1. Fig. 1-3 & ¶0047 - The AMF 71 may activate/de-activate one or more types of analytics data collection and delivery in the UE 30 by setting related flags in the UE analytics report status parameter included in the UE Registration Accept message. Fig. 1-3 & ¶0051-¶0052 - Based on the instruction from the AMF 71 in step 4, the UE 30 monitors, measures and collects statistics data. Based on the requested type(s) of the statistic to be collected and reported, the UE 30 may: simply monitor events that are happening in the UE 30 and visible to the UE 30 (e.g. cell reselections, battery power level, number of link failures and etc), store the statistics for these events and report them based on the trigger conditions defined by the network in analytics information to be collected information element in step 4. Fig. 1-3 & ¶0060 - The analytics information which is reported in the UE analytics report information element within the UE Analytics information message could be of the following types.. Fig. 1-3 & ¶0081 - E) UE battery level indication—A battery powered UE 30 may monitor and report its battery level (e.g. battery level in percentage or remaining standby time or in any other form). The aforesaid disclosures by Ianev is similar to instant application, at least in ¶0010 & ¶0020, where it is recited, “UE, and may generate and send an additional registration request message that includes a battery level report concerning the battery of the UE to the AMF device“).

Re. claims 7 and 14, Ianev teaches a non-transitory computer-readable medium (Fig. 7, 735) storing instructions , the instructions comprising: one or more instructions (Fig. 7, 736 & ¶0180) that, when executed by one or more processors (Fig. 7, 721, 737)  and  a device (AMF 71, Fig. 1-4 & Fig. 7 ), comprising: one or more processors (Fig. 7, 721, 737) configured to: generate (Fig. 7 & ¶0181 - The communication control module 737 (using its transceiver control module 738) is responsible for handling (generating/sending/receiving) signalling between the AMF 71 and other nodes, such as the UE 30, base station 5/(R)AN node 50 (e.g. “gNB” or “eNB”) (directly or indirectly). …. Such signalling may include, amongst other things, appropriately formatted signalling relating to UE analytics reporting and utilisation.), based on a profile information of a user equipment (UE) and a registration request message received from the UE, a registration accept message that includes a battery level report request concerning a battery of the UE (Fig. 1-3 & ¶0037 - UE 30 sends Registration Request message to the AMF 71. The UE analytics report capability can be included by the UE 30 in the Registration Request message. .. The UE analytics report capability indicates the UE's capability for analytics collection and reporting. The UE analytics report capability can be a simple flag (True/False) or in the form of a bitmap definition or any other form or notation. A bitmap definition may potentially define what kind of analytics the UE 30 is capable of collecting and reporting. UE 30 may have single or multiple analytics report capabilities. Fig. 1-3 & ¶0045 - The AMF 71 sends Registration Accept message to the UE 30. The AMF 71 includes the UE analytics parameter status, the analytics information to be collected and the reporting method information element in the Registration Accept message. Fig. 1-3 & ¶0046 - The analytics parameter status information element may be built up by the AMF 71 based on the UE analytics report capability that is received in the Registration Request message as shown in step 1. Fig. 1-3 & ¶0051-¶0052 - Based on the instruction from the AMF 71 in step 4, the UE 30 monitors, measures and collects statistics data. Based on the requested type(s) of the statistic to be collected and reported, the UE 30 may: simply monitor events that are happening in the UE 30 and visible to the UE 30 (e.g. cell reselections, battery power level, number of link failures and etc), store the statistics for these events and report them based on the trigger conditions defined by the network in analytics information to be collected information element in step 4. Fig. 1-3 & ¶0107 - The AMF 71 sends NAS message to the UE 30. The AMF 71 includes the UE analytics parameter status, the analytics information to [See ¶0060 & ¶0086, analytics information includes low battery power notification <when the UE battery power drops below certain level or threshold> to the UE from AF 12/ NWDAF 72 as received by AMF 71 in step 3 as shown in Fig. 2] be collected and the reporting method information element in the NAS message. The NAS message can be the Registration accept message); send the registration accept message to the UE (Fig. 1-3 & ¶0045 - The AMF 71 sends Registration Accept message to the UE 30. The AMF 71 includes the UE analytics parameter status, the analytics information to be collected and the reporting method information element in the Registration Accept message. Fig. 1-3 & ¶0107 - The AMF 71 sends NAS message to the UE 30. The AMF 71 includes the UE analytics parameter status, the analytics information to [See ¶0060 & ¶0086, analytics information includes low battery power notification <when the UE battery power drops below certain level or threshold> to the UE from AF 12/ NWDAF 72 as received by AMF 71 in step 3 as shown in Fig. 2] be collected and the reporting method information element in the NAS message. The NAS message can be the Registration accept message); receive an additional registration request message that includes a battery level report concerning the battery of the UE (Fig. 1-3 & ¶0046 - The analytics parameter status information element may be built up by the AMF 71 based on the UE analytics report capability that is received in the Registration Request message as shown in step 1. the UE analytics report subscription information from the UDM/UDR 75 (e.g. via the subscription or user consent) as shown in step 3 and based on local configuration in the AMF 71. With this approach, the UE analytics parameter status can be constructed by taking both HPLMN requirement and VPLMN requirement together.  Fig. 1-3 & ¶0047 - The AMF 71 may activate/de-activate one or more types of analytics data collection and delivery in the UE 30 by setting related flags in the UE analytics report status parameter included in the UE Registration Accept message. Fig. 1-3 & ¶0051-¶0052 - Based on the instruction from the AMF 71 in step 4, the UE 30 monitors, measures and collects statistics data. Based on the requested type(s) of the statistic to be collected and reported, the UE 30 may: simply monitor events that are happening in the UE 30 and visible to the UE 30 (e.g. cell reselections, battery power level, number of link failures and etc), store the statistics for these events and report them based on the trigger conditions defined by the network in analytics information to be collected information element in step 4. Fig. 1-3 & ¶0060 - The analytics information which is reported in the UE analytics report information element within the UE Analytics information message could be of the following types.. Fig. 1-3 & ¶0081 - E) UE battery level indication—A battery powered UE 30 may monitor and report its battery level (e.g. battery level in percentage or remaining standby time or in any other form). The aforesaid disclosures by Ianev is similar to instant application, at least in ¶0010 & ¶0020, where it is recited, “UE, and may generate and send an additional registration request message that includes a battery level report concerning the battery of the UE to the AMF device“); identify the battery level report in the additional registration request message (Fig. 1-3 & ¶0051-¶0052 - Based on the instruction from the AMF 71 in step 4, the UE 30 monitors, measures and collects statistics data. Based on the requested type(s) of the statistic to be collected and reported, the UE 30 may: simply monitor events that are happening in the UE 30 and visible to the UE 30 (e.g. cell reselections, battery power level, number of link failures and etc), store the statistics for these events and report them based on the trigger conditions defined by the network in analytics information to be collected information element in step 4. Fig. 1-3 & ¶0054 - If a condition for the reporting method is met, then the UE 30 sends the UE Analytics information message to the AMF 71. Fig. 1-3 & ¶0060 - The analytics information which is reported in the UE analytics report information element within the UE Analytics information message could be of the following types.. Fig. 1-3 & ¶0081 - E) UE battery level indication—A battery powered UE 30 may monitor and report its battery level (e.g. battery level in percentage or remaining standby time or in any other form). The aforesaid disclosures by Ianev is similar to instant application, at least in ¶0010 & ¶0020, where it is recited, “UE, and may generate and send an additional registration request message that includes a battery level report concerning the battery of the UE to the AMF device“); 
Yet, Ianev does not expressly teach send the battery level report to another device that allows at least one action to be performed based on the battery level report.
However, in the analogous art, Cannell  explicitly discloses send the battery level report to another device that allows at least one action to be performed based on the battery level report. (Fig. 1-13 & ¶0140 - At block 1210, a maintenance schedule/timetable is generated for the device 200 based on the estimated battery life. For example, the server 410, 520, 730 determines how much battery life likely remains for the device 200, including the maintenance window, and determines a maintenance timetable of tasks, durations, and/or other timing to recharge and/or replace the battery 260 for the device 200 (e.g., recharge/replace a primary and/or second battery 260 in the device 200, etc.). The maintenance schedule and/or other health/battery information can be provided to a third-party enterprise messaging system/service, for example. At block 1212, battery life and/or maintenance information is transmitted to the device 200. The device 200 can then process the information to determine a change in state 800 (e.g., a switch from the operating state 810 to the lower power state 840, a transition from a primary battery to a secondary battery 260, a switch to the configuration state 860, a shutdown of certain device 200 functionality such as Wi-Fi communication in favor of BLE communication with other receiver(s)/device(s), etc.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ianev’s invention of a system and a method for UE analytics assistance for network automation and optimization to include Cannell’s invention of a system and a method for processing information message received from a battery-powered transmitter/receiver location device to extract battery information for the transmitter/receiver location device from the information message, because it provides an efficient mechanism in predicting battery life for the transmitter/receiver location device based on the battery information and generates a maintenance schedule for the transmitter/receiver location device using the battery life prediction to adjust the operating state of the transmitter/receiver location device based on the battery life/level in a healthcare environment. (¶0006-¶0008, Cannell)

Re. claims 9 and 16, Ianev and Cannell teach claims 7 and 14.
Ianev further teaches wherein the one or more processors (Fig. 7, 721, 737) are further configured to: generate , based on receiving the additional registration request message, a UE profile update request message that includes at least one of: information that identifies the UE, information that indicates one or more capabilities of the UE, or information that indicates one or more characteristics of the UE (Fig. 1-3 & ¶0103 - The UDM/UDR 75 invokes the Namf_EventExposure_Subscribe service to the AMF 71. The UDM/UDR 75 includes the UE analytics report subscription, the analytics information to be collected and the reporting method information elements to the Namf_EventExposure_Subscribe message. The analytics information to be collected and the reporting method information elements can be ones that have been received by the Nudm_EventExposure_Subscribe message in step 2. The UE analytics report subscription information element can be constructed by the UDM/UDR 75 based on the subscription data in the UDM/UDR 75 and taking into account the UE analytics report AF information element that the UDM/UDR 75 has received in the Nudm_EventExposure_Subscribe message in FIG. 2, step 2. Fig. 1-3 & ¶0104-¶0105 - The UE analytics report subscription information element is referred by the AMF 71 in order to verify: whether the UE 30 is allowed to perform analytics information collection and delivery and optionally what type of analytics information can be collected and delivered by the UE 30; Fig. 1-3 & ¶0108 - The analytics parameter status information element may be built up by the AMF 71 based on UE analytics report capability that may have been previously received in the Registration Request message as shown in the step 1 of the FIG. 1, the UE analytics report subscription information from the UDM/UDR 75 (e.g. via the subscription or user consent) as shown in step 3 and also based on local configuration in the AMF 71.); and send the UE profile update request message (Fig. 1-3 & ¶0113 - The AMF 71 sends the Namf_EventExposure_Subscribe response message to the UDM/UDR 75). 

Re. claims 10 and 17, Ianev and Cannell teach claims 7 and 14.
Yet, Ianev does not expressly teach wherein the at least one action to be performed includes at least one of: causing the battery of the UE to be recharged by a battery charger, or causing a scheduled data transmission to or from the UE to be confirmed or canceled. 
However, in the analogous art, Cannell  explicitly discloses wherein the at least one action to be performed includes at least one of: causing the battery of the UE to be recharged by a battery charger, or causing a scheduled data transmission to or from the UE to be confirmed or canceled.  (Fig. 1-13 & ¶0140 - At block 1210, a maintenance schedule/timetable is generated for the device 200 based on the estimated battery life. For example, the server 410, 520, 730 determines how much battery life likely remains for the device 200, including the maintenance window, and determines a maintenance timetable of tasks, durations, and/or other timing to recharge and/or replace the battery 260 for the device 200 (e.g., recharge/replace a primary and/or second battery 260 in the device 200, etc.). The maintenance schedule and/or other health/battery information can be provided to a third-party enterprise messaging system/service, for example. At block 1212, battery life and/or maintenance information is transmitted to the device 200. The device 200 can then process the information to determine a change in state 800 (e.g., a switch from the operating state 810 to the lower power state 840, a transition from a primary battery to a secondary battery 260, a switch to the configuration state 860, a shutdown of certain device 200 functionality such as Wi-Fi communication in favor of BLE communication with other receiver(s)/device(s), etc.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ianev’s invention of a system and a method for UE analytics assistance for network automation and optimization to include Cannell’s invention of a system and a method for processing information message received from a battery-powered transmitter/receiver location device to extract battery information for the transmitter/receiver location device from the information message, because it provides an efficient mechanism in predicting battery life for the transmitter/receiver location device based on the battery information and generates a maintenance schedule for the transmitter/receiver location device using the battery life prediction to adjust the operating state of the transmitter/receiver location device based on the battery life/level in a healthcare environment. (¶0006-¶0008, Cannell)

Re. claims 11 and 18, Ianev and Cannell teach claims 7 and 14.
Ianev further teaches wherein the profile information of the UE indicates a battery level subscription concerning the battery of the UE. (Fig. 1-3 & ¶0037 - UE 30 sends Registration Request message to the AMF 71. The UE analytics report capability can be included by the UE 30 in the Registration Request message. .. The UE analytics report capability indicates the UE's capability for analytics collection and reporting. The UE analytics report capability can be a simple flag (True/False) or in the form of a bitmap definition or any other form or notation. A bitmap definition may potentially define what kind of analytics the UE 30 is capable of collecting and reporting. UE 30 may have single or multiple analytics report capabilities. Fig. 1-3 & ¶0045 - The AMF 71 sends Registration Accept message to the UE 30. The AMF 71 includes the UE analytics parameter status, the analytics information to be collected and the reporting method information element in the Registration Accept message. Fig. 1-3 & ¶0046 - The analytics parameter status information element may be built up by the AMF 71 based on the UE analytics report capability that is received in the Registration Request message as shown in step 1. Fig. 1-3 & ¶0051-¶0052 - Based on the instruction from the AMF 71 in step 4, the UE 30 monitors, measures and collects statistics data. Based on the requested type(s) of the statistic to be collected and reported, the UE 30 may: simply monitor events that are happening in the UE 30 and visible to the UE 30 (e.g. cell reselections, battery power level, number of link failures and etc), store the statistics for these events and report them based on the trigger conditions defined by the network in analytics information to be collected information element in step 4).
Re. claims 12 and 19, Ianev and Cannell teach claims 7 and 14.
Ianev further teaches wherein the battery level report request indicates a battery level threshold. (Fig. 1-3 & ¶0045 - The AMF 71 sends Registration Accept message to the UE 30. The AMF 71 includes the UE analytics parameter status, the analytics information to be collected and the reporting method information element in the Registration Accept message. Fig. 1-3 & ¶0046 - The analytics parameter status information element may be built up by the AMF 71 based on the UE analytics report capability that is received in the Registration Request message as shown in step 1. Fig. 1-3 & ¶0051-¶0052 - Based on the instruction from the AMF 71 in step 4, the UE 30 monitors, measures and collects statistics data. Based on the requested type(s) of the statistic to be collected and reported, the UE 30 may: simply monitor events that are happening in the UE 30 and visible to the UE 30 (e.g. cell reselections, battery power level, number of link failures and etc), store the statistics for these events and report them based on the trigger conditions defined by the network in analytics information to be collected information element in step 4. Fig. 1-3 & ¶0107 - The AMF 71 sends NAS message to the UE 30. The AMF 71 includes the UE analytics parameter status, the analytics information to [See ¶0060 & ¶0086, analytics information includes low battery power notification <when the UE battery power drops below certain level or threshold> to the UE from AF 12/ NWDAF 72 as received by AMF 71 in step 3 as shown in Fig. 2] be collected and the reporting method information element in the NAS message. The NAS message can be the Registration accept message).

Re. claims 13 and 20, Ianev and Cannell teach claims 7 and 14.
Ianev further teaches wherein the registration accept message is an initial registration accept message (Fig. 1-3 & ¶0045 - The AMF 71 sends Registration Accept message to the UE 30. The AMF 71 includes the UE analytics parameter status, the analytics information to be collected and the reporting method information element in the Registration Accept message.), a mobility registration request message, a periodic registration request message, or an emergency registration request message.

Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Ianev,  in view of Cannell, further in view of Martin-Cocher et al. (2009/0098914), Martin-Cocher hereinafter.


Re. claim 4, Ianev and Cannell teach claim 1.

Ianev further teaches determining, based on the battery level report, that a battery level of the battery of the UE satisfies a battery level threshold (Fig. 1-3 & ¶0086 - low battery power notification to the UE 30 owner (Service provider if the service provider's AF has subscribed with the NWDAF 72 for notification service when the UE battery power drops below certain level or threshold) so that the battery could be charged or replaced. A); 
Yet, Ianev does not expressly teach identifying, based on the determining, a scheduled data transmission to or from the UE; and confirming the scheduled data transmission based on determining a size of the scheduled data transmission.
However, in the analogous art, Cannell  explicitly discloses identifying, based on the determining, a scheduled data transmission to or from the UE (Fig. 1-13 & ¶0140 - At block 1210, a maintenance schedule/timetable is generated for the device 200 based on the estimated battery life. For example, the server 410, 520, 730 determines how much battery life likely remains for the device 200, including the maintenance window, and determines a maintenance timetable of tasks, durations, and/or other timing to recharge and/or replace the battery 260 for the device 200 (e.g., recharge/replace a primary and/or second battery 260 in the device 200, etc.). The maintenance schedule and/or other health/battery information can be provided to a third-party enterprise messaging system/service, for example. At block 1212, battery life and/or maintenance information is transmitted to the device 200. The device 200 can then process the information to determine a change in state 800 (e.g., a switch from the operating state 810 to the lower power state 840, a transition from a primary battery to a secondary battery 260, a switch to the configuration state 860, a shutdown of certain device 200 functionality such as Wi-Fi communication in favor of BLE communication with other receiver(s)/device(s), etc.);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ianev’s invention of a system and a method for UE analytics assistance for network automation and optimization to include Cannell’s invention of a system and a method for processing information message received from a battery-powered transmitter/receiver location device to extract battery information for the transmitter/receiver location device from the information message, because it provides an efficient mechanism in predicting battery life for the transmitter/receiver location device based on the battery information and generates a maintenance schedule for the transmitter/receiver location device using the battery life prediction to adjust the operating state of the transmitter/receiver location device based on the battery life/level in a healthcare environment. (¶0006-¶0008, Cannell)
Yet, Ianev and Cannell do not expressly teach confirming the scheduled data transmission based on determining a size of the scheduled data transmission.
However, in the analogous art, Martin-Cocher  explicitly discloses confirming the scheduled data transmission based on determining a size of the scheduled data transmission. (Fig. 1-9 & ¶0022 - step 116 in which a check is made to see whether or not the battery is currently being charged. Fig. 1-9 & ¶0023 - If the mobile is found to be charging in step 116, the process proceeds to step 118 in which certain features, which may have previously been disabled are enabled. Fig. 1-9 & ¶0026 - If, at step 120, it is determined that the battery level is below a threshold, the process proceeds to step 122 in which features are disabled based on preconfigured settings on the mobile device. Fig. 1-9 & ¶0065 - step 520 in which a check of the battery is made. … step 520 could also be a notification to the application that a low battery threshold has been reached. ¶0066 - step 530 in which a check is made to see whether the battery level is below a threshold. ¶0067 - If, in step 530, the battery level is not below a threshold, the process proceeds to step 540 in which the normal runtime of the application is utilized. ¶0068 - Conversely, if the battery level is found to be below a threshold in step 530, the process proceeds to step 550 in which a low power runtime for the application is utilized. Also see, in claims, 15, 17, for example, “A method for enabling or disabling a feature based on a battery level threshold comprising: obtaining a battery level at a server application; comparing the battery level with a preconfigured threshold for the feature; and modifying data or a data type to be sent to the mobile device based on the result of the comparison, wherein modifying restricts the data size sent to a mobile device if the comparison finds the battery level is below the preconfigured threshold for the feature.“)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ianev’s invention of a system and a method for UE analytics assistance for network automation and optimization  and  Cannell’s invention of a system and a method for processing information message received from a battery-powered transmitter/receiver location device to extract battery information for the transmitter/receiver location device from the information message to include Martin-Coacher’s invention of a system and a method for enabling or disabling features based on battery level threshold, because it prevents draining of battery power by use of “power hungry” applications running in a device when the device runs at a low battery level. (¶0001- ¶0003, Martin-Coacher)


Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 8 – wherein the one or more processors, when identifying the battery level report in the additional registration request message, are configured to: parse the additional registration request message to identify the battery level report and information associated with the UE; generate, based on the information associated with the UE, a UE profile update request message; and send the UE profile update request message..

Claim 15 – wherein the one or more instructions, when identifying the battery level report in the additional registration request message, further cause the one or more processors to: parse the additional registration request message to identify the battery level report and information associated with the UE; generate, based on the information associated with the UE, a UE profile update request message; and send the UE profile update request message.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ianev et. al (2022/0070963). See Abstract, ¶0007-¶0032, ¶0042- ¶0095, ¶0106-¶0128 along with Fig. 1-8.
3GPP TR 23.791 V16.2.0 (2019-06); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study of Enablers for Network Automation for 5G (Release 16).  See §5, §6, §7, §8.
3GPP TS 23.502 V16.1.1 (2019-06); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Procedures for the 5G System; Stage 2; Release 16. See §5.
SA WG2 Meeting #128; S2-186921, July 2 - 6, 2018, Vilnius, Lithuania (revision of S2-18xxxx); Source: Lenovo, Motorola Mobility; Title: New Key Issue: UE driven analytics sharing; See §5.1.13.1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467